DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “an insulating portion (120) is provided on a conductor surface (40b) of one segment conductor (40), among the plurality of segments conductors (40) which are disposed in parallel in the radial direction, at a position (P11, P12) in the center axis direction (Z) corresponding to an adjacent joint portion (90) which is the joint portion of a different segment conductor (40) disposed adjacent to the one segment conductor (40) in the radial direction, the insulating portion (120) having a second insulation resistance which is higher than a first insulation resistance of an insulating coating (40a) of the different segment conductor (40)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    467
    538
    media_image1.png
    Greyscale

Matsumoto et al. (US 2019/0222087) discloses a stator (10), a plurality of segment coils (22), connecting members (24) connecting the segment coils, a coil film (34) on the segment coils, and an insulating film (40) on the connecting members. Matsumoto fails to disclose the insulating resistance of the insulating film is higher than the coil film.
Hattori (US 2016/0172919) discloses a stator (10), a plurality of conductor segments (28), insulating films (36, 44), joint portions (55), but fails to disclose an insulating portion adjacent to the joint portions on a different segment conductor, the insulating portion having higher insulating resistance than the insulating films.
Akao et al. (JP 2006-158044A) discloses a stator (1), a plurality of conductor segments (32, 33), joint portion (34), insulator (31), but fails to disclose an insulating portion adjacent to the joint portions on a different segment conductor, the insulating portion having higher insulating resistance than the insulating films.
Koshino et al. (US 2014/0265711) discloses a stator (10), segment coils (22), base insulating layer (207) and additional insulating layer (212a-d, 214a-d) on oblique portions (210a, 211a) of the segment coils, but fails to disclose an insulating portion adjacent to the joint portions on a different segment conductor, the insulating portion having higher insulating resistance than the insulating films.
Claims 2-11 are allowable for depending upon claim 1.

Regarding claim 12, the specific limitation of “a step of providing an insulating portion (120), which has a second insulation resistance which is higher than a first insulation resistance of an insulating coating (40a) on the distal end portions, on a conductor surface (40b) of a portion of the segment conductors (40) that is different from the distal end portions; a step of disposing the plurality of segment conductors (40) in the armature core, after the step of providing the insulating portion (120), such that the plurality of segment conductors (40) are arranged in parallel in a radial direction of the armature core and the insulating portion (120) of one segment conductor (40), among the plurality of segment conductors (40) which are disposed in parallel in the radial direction, is positioned at a position (P11, P12) in the center axis direction (Z) corresponding to the distal end portion of a different segment conductor (40) disposed adjacent to the one segment conductor (40) in the radial direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Matsumoto et al. (US 2019/0222087) discloses a stator (10), a plurality of segment coils (22), connecting members (24) connecting the segment coils, a coil film (34) on the segment coils, and an insulating film (40) on the connecting members. Matsumoto fails to disclose the insulating resistance of the insulating film is higher than the coil film.
Hattori (US 2016/0172919) discloses a stator (10), a plurality of conductor segments (28), insulating films (36, 44), joint portions (55), but fails to disclose an insulating portion adjacent to the joint portions on a different segment conductor, the insulating portion having higher insulating resistance than the insulating films.
Akao et al. (JP 2006-158044A) discloses a stator (1), a plurality of conductor segments (32, 33), joint portion (34), insulator (31), but fails to disclose an insulating portion adjacent to the joint portions on a different segment conductor, the insulating portion having higher insulating resistance than the insulating films.
Koshino et al. (US 2014/0265711) discloses a stator (10), segment coils (22), base insulating layer (207) and additional insulating layer (212a-d, 214a-d) on oblique portions (210a, 211a) of the segment coils, but fails to disclose an insulating portion adjacent to the joint portions on a different segment conductor, the insulating portion having higher insulating resistance than the insulating films.
Claims 13-15 are allowable for depending upon claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/MINKI CHANG/Examiner, Art Unit 2834